Citation Nr: 1438428	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hernias.

2.  Entitlement to service connection for residuals of a right ankle injury.

3.  Entitlement to service connection for residuals of a left ankle injury.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The appellant had service from April 1977 to May 1977 and from May 1982 to August 1982.  By virtue of the instant determination granting service connection for a right ankle disorder, he has attained "veteran" status.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge in a hearing at the RO in July 2012.  A transcript of the hearing has been associated with the claims file.  

The issue of service connection for residuals of a left ankle injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2012, prior to the promulgation of a decision in the appeal, the appellant informed the Board that he was requesting to withdraw his appeal involving the claim of entitlement to service connection for bilateral hernias.

2.  The evidence is in relative equipoise on the question of whether the appellant's current right ankle disorder, manifested by post traumatic arthritis, was incurred coincident with a period of active duty for training in July 2001.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the issue of entitlement to service connection for bilateral hernias.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  By resolving all reasonable doubt in the appellant's favor, his disability manifested by post traumatic arthritis of the right ankle is due to disease or injury that was incurred coincident with active service.  38 U.S.C.A. §§ 101(22) (24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal as to the claim of service connection for bilateral hernias.  Specifically, during his Board hearing, he asserted that he still believes the hernias are service-connected, but clarified that he was not pursuing the matter.  Board Hr'g Tr.  16-17.  He confirmed the withdrawal in writing on the same day.  

The Board finds that the appellant's withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Therefore, there remain no allegations of errors of fact or law for appellate consideration, and the Board does not have jurisdiction to review the appeal as to that issue.  

Therefore, it is dismissed.

II.  Service Connection

The appellant is also seeking service connection for a right ankle disorder.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Active Duty for Training (ADT) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).   Service connection may be granted for injury or disease incurred or aggravated in ADT.  38 U.S.C.A. § 101(24).  Inactive Duty for Training (IADT), by comparison, is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred or aggravated in IADT, but not for disease (except from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training).  38 U.S.C.A. § 101(24).  

Here, the record on appeal is in equipoise as to all material elements of the claim of service connection for a right ankle disorder.  

The appellant maintains that he currently has arthritis in the right ankle due to an injury during National Guard training.  His service records confirm that he suffered an ankle sprain in July 2001 during active duty for training.  He twisted the ankle while stepping off a truck and then again when stepping off a rail car.   The appellant underwent treatment with a private doctor from September 2001, shortly after the injury, until February 2002.  The doctor's final treatment record, in February 2002, documents his opinion that the appellant had "post traumatic arthritis in [the right] ankle."  This same doctor wrote in an August 2012 statement that "[i]t is reasonable to conject that this condition is a residual of his documented military injury." 

After resolving all reasonable doubt in the appellant's favor, this evidence is at least in a state of relative equipoise in showing that the current post traumatic arthritis in the right ankle is a result of the injury to that ankle during a period of active duty for training.  Accordingly, service connection is warranted for post traumatic arthritis of the right ankle.  The claim is granted.  38 U.S.C.A. §§ 101(22), 1131; 38 C.F.R. § 3.303; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

Here, the disposition is fully favorable to the appellant.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.


ORDER

The appeal of the issue involving entitlement to service connection for bilateral hernias is dismissed.

Service connection for post traumatic arthritis of the right ankle is granted.  


REMAND

The appellant's claim of service connection for a left ankle disorder must be remanded for further development.  

The appellant's service records confirm that he injured his left ankle in June 2007 while conducting land navigation training.  This injury was determined to be in the line of duty.  A sick slip notes the appellant's remark that he "twisted [his] ankle."  He went to VA two months later in August 2007.  After X-rays were taken, he was diagnosed with left ankle pain status post ankle sprain.  He continued seeking treatment, and the diagnosis was changed to left Achilles tendinopathy in November 2007.  

With this background in mind, the Board finds that remand is necessary for two reasons:  (1) to obtain missing VA medical records and (2) to obtain a new VA examination.  

(1) Missing Records

The appellant testified at his Board hearing that he first went for treatment at the Philadelphia VA medical center in 2007.  Board Hr'g Tr. 12.  He indicates that he was turned away after being told "they do not treat National Guard."  Board Hr'g Tr. 5.  

Notwithstanding the appellant's testimony that he was not actually treated at Philadelphia, the Board finds records likely exist, even if only administrative, and that those records are potentially relevant and should be obtained.  

(2) VA Examination

A new VA examination should also be obtained to fully resolve the medical questions presented by the claim.  

The appellant previously underwent a VA examination in August 2010.  The examiner found that there was no evidence to support a diagnosis.  In reaching this determination, the examiner appears to have relied on prior X-rays conducted at VA in August 2007 and November 2007 without conducting X-rays at the time of the examination.  The Board has no basis to question the medical judgment of the VA examiner to not take X-rays.  However, the examiner also found no evidence to support a diagnosis in the right ankle.  As indicated herein above, this finding is directly contradicted by private medical evidence affirmatively showing a diagnosis of post-traumatic arthritis in the right ankle.  This inconsistent finding regarding the right ankle calls into question the accuracy and reliability of the basis for the examiner's conclusions regarding the left ankle as well.  

Relatedly, the VA examiner's opinion appears to have been materially influenced by a perception that the appellant was exaggerating the severity of his pain.

These two factors call into question the objectivity and neutrality of the VA examiner's overall conclusions.  Also important, additional service treatment records (STRs) were associated with the claims file in December 2011, which was after the August 2010 VA examination.  Because these STRs contain relevant information, the Board is not confident that the VA examiner's opinion was based on a complete factual basis.  

Ultimately, the Board is not able at this time to accurately assess the probative weight assignable to the August 2010 VA examiner's opinion.  However, in light of the factors discussed, the Board will ask that a new VA examination be conducted upon remand with a different examiner.  

The Board expects that this VA examination will be conducted in an impartial, unbiased, and neutral manner.  See Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records not already associated with the claims file, including all administrative records from the Philadelphia medical center.  

Then, continue associating VA treatment records with the claims file on an ongoing basis until the case is recertified to the Board.  

As many requests as are necessary must be made to attempt to obtain these records.  Such efforts must end only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as if the record custodian advises that the requested records do not exist or the custodian does not have them.

2.  All attempts to fulfill the preliminary development specified in paragraph 1 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the appellant, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain; and (iv) a notice that the appellant is ultimately responsible for providing the evidence. 

The appellant must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

3.  After completing all development set forth in paragraphs 1-2 above, arrange for an examination to address the medical questions raised by the claim of service connection for a left ankle disorder.  This examination should be scheduled with an examiner other than the examiner who conducted the prior examination in August 2010.  

Accordingly, the examiner is asked to review the entire record, including the new service treatment records associated with the claims file since the first examination was conducted in August 2010.  Based on this review, the examiner is asked to address each of the following questions:

(a)  Provide a current diagnosis for any disorder(s) found extant in the left ankle.  

(b)  Is it at least as likely as not (i.e., at least equally probable) that a current left ankle disorder had its onset directly during active duty training or is otherwise causally related to any event or circumstance of the appellant's active duty training, including the confirmed injury?  

In answering each question, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  The appellant's recollection of his in-service and post- service symptoms must be discussed.

A report of the examination should be prepared and associated with the appellant's VA claims file.

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the AOJ should furnish to the appellant and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The appellant should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


